Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 19th, 2022 does not place the application in condition for allowance.
The rejections over Hoffman are withdrawn due to Applicant’s amendment.
The rejections based over Heumann et al. are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heumann et al. (US 2014/0028240 A1) in view of Kurlagunda et al. (US 10,439,549 B2).

	In view of Claim 1, Heumann et al. teaches a motor vehicle assembly (Figure 1-3), comprising: a solar cell module for supplying a primary energy source of a motor vehicle (Figure 3 & Paragraph 0003), wherein the solar cell module is configured to be transitioned to an expanded position while in use such that a surface area is increased and configured to be transitioned to a constricted position when not in such that that a size of the solar cell module is reduced (Figure 2A-D).  Heumann et al. teaches a plurality of solar lamella of the solar cell module, the solar lamellae configured to be fanned out about a central fastening axis when the solar cell module is transitioned from the constricted position to the expanded position (Figure 2A-D), the central fastening axis supporting the plurality of solar lamella when the solar cell module is in the expanded position (Figure 2A-D, #220 & Paragraph 0004).
	Heumann et al. does not disclose that the solar cell module is configured to be stowed inside the vehicle body when in the constricted position.
	Kurlagunda et al. teaches a solar cell module configured to be stowed inside a vehicle body when in a constricted position (Figure 18 & Column 8, Lines 56-63).  Kurlagunda et al. teaches that the intelligence that is built into the system is critical to ensure safe and reliable operation of the system and will enable the use to safely deploy these systems in standard parking spaces (Column 9, Lines 37-40).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the stowing feature of Kurlagunda et al. in Heumann et al. motor vehicle assembly such that the solar cell module is configured to be stowed inside the vehicle body when in the constricted position for the advantages of enabling the safe deployment of the solar cell module in standard parking spaces.

	In view of Claim 5, Heumann et al. and Kurlagunda et al. are relied upon for the reasons given above in addressing Claim 1.  Heumann et al. teaches that the solar cell module is configured to be fanned out from the constricted position to the expanded position (Figure 2A-D).

	In view of Claim 9, Heumann et al. and Kurlagunda et al. are relied upon for the reasons given above in addressing Claim 1.  Heumann et al. teaches an electric drive and the primary energy source for the electric drive (Figure 3 & Paragraph 0005 & 0051).

	In view of Claim 10, Heumann et al. and Kurlagunda et al. are relied upon for the reasons given above in addressing Claim 1.  Heumann et al. teaches that the solar cell module is configured to be tracked to a position of the sun via a tracking assembly that includes sun sensors (Figure 3, #361 - Paragraph 0051 & 0054).

In view of Claim 11, Heumann et al. and Kurlagunda et al. are relied upon for the reasons given above in addressing Claim 1.  Heumann et al. teaches that the plurality of solar lamellae are overlapping when in the stowed position (Figure 2A, #210) and are brought to a non-overlapping position when in the expanded position (Figure 2D, #210).

In view of Claim 12, Heumann et al. and Kurlagunda et al. are relied upon for the reasons given above in addressing Claim 1.  Kurlagunda et al. teaches why it was obvious to have a solar cell module configured to be stowed inside a vehicle body when in a constricted position.  Kurlagunda et al. teaches that in this configuration the solar cell module is configured to be stowed inside the boot (trunk) of the vehicle when in a constricted position (Column 8, Lines 47-63).

In view of Claim 13, Heumann et al. and Kurlagunda et al. are relied upon for the reasons given above in addressing Claim 1.  Kurlagunda et al. teaches why it was obvious to have a solar cell module configured to be stowed inside a vehicle body when in a constricted position.  Kurlagunda et al. teaches that this configuration automatically stows the solar cell module inside the vehicle body when in a constricted position (Column 8, Lines 47-63).

Response to Arguments
	Applicant argues that it would not be obvious to combine Heumann et al. with Kurlagunda et al. because there are no factual basis in the cited art supporting the rejection’s assertion that modifying Heumann et al. to stow a solar cell module inside a vehicle body would “enable safe deployment in standard parking systems”.  Applicant fails to recognize that Kurlagunda et al. teaches “intelligence that is built into the system is critical to ensure safe and reliable operation of this system and will enable the use to safely deploy these systems in standard parking spaces”.  Accordingly, Kurlagunda et al. is exemplifying that the configuration is advantageously safe and reliable and enables this system to be safely deployed in parking spaces.  Accordingly, for the reasons stated above this argument is unpersuasive.

	Applicant argues that modifying Heumann et al. such that the solar cell module is configured to be stowed inside the vehicle body renders it unsatisfactory for its intended purpose because Heumann et al. already has a protective cowling.  The Examiner respectfully disagrees and points out to Applicant that Kurlagunda et al. system advantageously teaches that it is safe and reliable.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the stowing feature of Kurlagunda et al. in Heumann et al. motor vehicle assembly such that the solar cell module is configured to be stowed inside the vehicle body when in the constricted position for the advantages of enabling the safe deployment of the solar cell module in standard parking spaces.  One of ordinary skill in the art would recognize that the protective cowling of Heumann et al. could be substituted for the system of Kurlagunda et al. for the above stated benefits. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726